DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-6, 8-10 and 12-31 are pending in this application.

Election/Restrictions
The non-elected method claims have not been rejoined as these claims have not been amended as the product claims have been.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1-5, 9, 13-19, 21 and 23.
This application is in condition for allowance except for the presence of claims 1-5, 9, 13-19, 21 and 23 directed to an invention non-elected without traverse.  Accordingly, claims 1-5, 9, 13-19, 21 and 23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 6, 8, 10, 12, 20, 22 and 24-31are allowable.  The 35 USC 112 rejections have been overcome due to the amendments made to the claims.  The 35 USC 102 and 103 rejections have been overcome due to the amendments made to the claims and the arguments presented in response to the last office action (specifically pages 14-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737